Order issued February 18, 2021




                                         In The
                                  Court of Appeals
                                        For The
                              First District of Texas

                                 NO. 01-20-00298-CV

                            MAGED GABRA, Appellant
                                     V.
                             VIOLA GABRA, Appellee

                        On Appeal from 51st District Court
                            Tom Green County, Texas
                        Trial Court Cause No. A-19-0060-F

                                           ORDER

      On January 22, 2021, appellee filed a supplemental brief and a motion for leave to
file a supplemental brief. See TEX. R. APP. P. 38.7. On January 29, 2021, appellant filed
an objection to appellee’s motion for leave and a motion to strike the supplemental brief.
After considering the motions, we deny appellee’s motion for leave to file a supplemental
brief, and we strike the supplemental brief. Because we have denied appellee’s motion
and struck the supplemental brief, appellant’s motion is denied as moot.
It is so ORDERED.

                                                       /s/ Chief Justice Sherry Radack
                                                       Acting Individually